 



EXHIBIT 10.26
BANC ONE CORPORATION
INVESTMENT OPTION PLAN
Preamble
BANC ONE CORPORATION (the “Company”) hereby establishes the BANC ONE CORPORATION
Investment Option Plan (the “Plan”), effective as of the date specified herein.
The purpose of the Plan is to provide a vehicle for the payment of compensation,
otherwise payable to participating Employees, with options. The Plan is intended
to be a nonqualified option plan within the meaning of Section 83 of the
Internal Revenue Code, as amended, and is not intended to be covered by the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
ARTICLE I
Definitions
As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:
1.1 “Beneficiary” means the person or persons who, pursuant to the Plan, are
entitled to exercise Options after a Participant’s death.
1.2 “Board of Directors” or “Board” means the Board of Directors of the Company.
1.3 “Code” means the Internal Revenue Code of 1986, any amendments thereto, and
any regulations on rulings issued thereunder.
1.4 “Committee” means the Personnel and Compensation Committee of the Board,
which is comprised of two or more non-Employee Directors, and which shall have
the authority of said Board with respect to this Plan.
1.5 “Company” means BANC ONE CORPORATION, or any successor thereto.
1.6 “Designated Property” means shares of regulated investment companies or any
other property, except for cash, cash equivalents, or securities of the Company
or its affiliates, designated by the Committee as subject to purchase through
the exercise of an Option.
1.7 “Effective Date” means August 1, 1998.
1.8 “Employee” means any individual who is employed by the Employer.
1.9 “Employer” means BANC ONE CORPORATION, including all of its Related
Companies and any successor corporation or other entity resulting from a merger
or consolidation into or with the Company or a transfer or sale of substantially
all of the assets of the Employer.
1.10 “Exercise Date” means, with respect to any Option, the date determined
under Section 3.2.
1.11 “Exercise Price” means the price that a Participant must pay in order to
exercise an Option.
1.12 “Fair Market Value” means the closing price of the Designated Property
reflected in The Wall Street Journal, or other recognized market source, as
determined by the Committee, on the applicable date of reference hereunder, or
if there is no sale on such date, then the closing price on the last previous
day on which a sale is reported.

1



--------------------------------------------------------------------------------



 



1.13 “Grant Date” means, with respect to any Option, the date on which an Option
first becomes effective, which date will not be earlier than the date on which
the Committee takes action to award the Option.
1.14 “Option” means the right of a Participant, granted by the Company in
accordance with the terms of this Plan, to purchase Designated Property from the
Company at the Exercise Price established under Section 2.3.
1.15 “Option Agreement” means an agreement, the form of which has been approved
by the Committee, acknowledging the issuance of the Option(s) and setting forth
any terms that are not specified in this Plan.
1.16 “Participant” means any individual who has received an award of Options in
accordance with Section 2.2 that has not either expired or been exercised.
1.17 “Plan” means the BANC ONE CORPORATION Investment Option Plan, as set forth
herein and as from time to time amended.
1.18 “Related Company” means a subsidiary or any entity, which, on the Grant
Date of an Option, is a member of a common controlled group with BANC ONE
CORPORATION pursuant to Code Section 1563 (a)(1).
1.19 “Severance of Employment” means a Participant whose resignation has been
requested by an executive or officer of the Employer under threat of discharge
due to reorganization, change of control, or merger of the Company as designated
by the Company.
1.20 “Share” means shares of any publicly traded mutual fund underlying an
Option.
1.21 “Spread” means the difference between the Exercise Price and the Fair
Market Value of the Designated Property underlying an Option.
1.22 “Termination for Cause” means a Participant who resigns or involuntarily
terminates due to employee misconduct as determined by the Company pursuant to
established employment guidelines.
1.23 “Termination of Employment” means a Participant separation from the service
of the Employer for any reason other than death, Disability or Retirement. For
purposes of this Section: 1) “Disability” shall mean eligibility for benefits
under BANC ONE CORPORATION’s Long Term Disability Plan or any other long term
disability plans sponsored by the Company; 2) “Retirement” shall mean
termination of employment with eligibility for immediate retirement benefits
under the BANC ONE CORPORATION Cash Balance Pension Plan or any other qualified
defined benefit plan sponsored by the Company.
1.24 “Voluntary Termination of Employment” means a Participant who resigns from
employment either by written resignation with notice or by simply abandoning
employment at some point with or without notice.
1.25 Rules of construction
1.25.1 Governing law. The construction and operation of this Plan are governed
by the laws of the state of Ohio.
1.25.2 Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.
1.25.3 Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.
1.25.4 Singular and plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

2



--------------------------------------------------------------------------------



 



1.25.5 Severability. If any provision of this Plan is held to be illegal or
invalid for any reason, the remaining provisions are to remain in full force and
effect and to be construed and enforced in accordance with the purposes of the
Plan as if the illegal or invalid provision did not exist.
ARTICLE II
Award of Options
2.1 Eligibility for awards. Awards of Options may be made to any Employee
selected by the Committee. In making this selection, and in determining the form
and amount of Options, the Committee will consider any factors it deems
relevant.
2.2 Awarding of Options. Recipients of Options are determined from time to time
by the Committee. The Committee may condition the award of any Option on the
surrender by the Participant of right to receive salary, bonus or other cash
compensation otherwise payable in the future by the Employer to the Participant.
The Committee may also award other options at its discretion. Awards become
effective on the Grant Date. Awards may be made at any time on or after the
Effective Date and prior to the termination of the Plan.
2.3 Selection of Designated Property; Exercise Price; Other Terms. When an
Option is awarded, the Committee will specify the Designated Property that may
be purchased by exercise of the Option, the Grant Date, and will fix any terms
of the Option not specified in the Plan. On the day the Option is awarded, the
Designated Property that may be purchased by exercising the Option must be
readily tradable on an established market or consist wholly of interests readily
tradable on an established market. Unless otherwise specified in a particular
Option Agreement, the Exercise Price will equal the greater of twenty-five
percent (25%) of the Fair Market Value of the Designated Property on the Grant
Date or on the Exercise Date.
2.4 Acquisition of Designated Property. If the Company acquires Designated
Property purchasable upon the exercise of an Option, such Designated Property
must:
(a) not be subject to any security interest, whether perfected or not, or to any
option or contract under which any other person may acquire any interest in it;
and
(b) be readily tradable on an established market or consist wholly of interests
in property that is readily tradable on an established market.
2.5 Effect of dividends and distributions with respect to Designated Property
under Option. All dividends and distributions with respect to Designated
Property will be treated as if reinvested in additional property of the same
kind (or as nearly the same kind as feasible, if the property of the same kind
is not available), and will immediately be subject to the Option related to the
Designated Property. However, the Exercise Price of an Option to purchase
Designated Property will be adjusted to include the greater of twenty- five
percent (25%) of the fair market value of the reinvestment on the date of the
reinvestment or the date of exercise of the Option. The reinvestment of
dividends and distributions does not extend or modify the term or other
conditions of the Option, other than adjusting the Exercise Price and amount of
Designated Property.
2.6 Substitution of other property for Designated Property. At any time after
the grant of an Option, the Committee may, in its discretion, substitute other
property of equal value for Designated Property subject to that Option. After
substitution, such Option shall not be exercisable for six months or the period
specified in the Option Agreement, whichever is less.
ARTICLE III
Exercise of Options
3.1 Period for exercise of Options. Except as otherwise provided in the Plan,
Options may be exercised by a Participant at any time during the period
beginning six months after the Grant Date and ending on the

3



--------------------------------------------------------------------------------



 



earliest of:
(a) nine (9) months after the Grant Date, or if later, sixty (60) days following
the end of the calendar year in which Termination of Employment occurs as a
result of the Participant’s Voluntary Termination of Employment or Termination
for Cause,
(b) one (1) year after the Participant’s Termination of Employment as a result
of the Participant’s death,
(c) three (3) years after Severance of Employment pursuant to Company programs
not designated under (d) below,
(d) ten (10) years after the Participant’s Termination of Employment, if such
Participant terminates due to retirement, disability, designated Severance of
Employment, or other situations designated by the Company, or
(e) twenty (20) years after the Grant Date.
If the Company has a Change of Control, as defined in the Amended and Restated
BANC ONE CORPORATION Compensation Deferral Plan, all Awards of Options hereunder
may be exercised by the Participant as of the first business day following the
change of control.
If the Participant is or may be an employee whose remuneration from the Company
is subject to Code Section 162(m), as determined by the Committee, the Committee
may condition, limit and/or delay the exercise of such Participant’s Options in
such manner as the Committee may in good faith determine to be necessary, or
desirable, in order to prevent disallowance of the Company’s deductions by
reason of Code Section 162(m) with respect to the exercise of such Options.
An Option may not be exercised during the a Participant’s lifetime except by the
Participant or, in the event of the Participant’s legal incapacity, by his
guardian or legal representative acting in a fiduciary capacity on behalf of the
Participant under state law and court supervision. If a Participant dies before
all of the Options have been exercised, any Options that remain outstanding may
be exercised by the Beneficiary, subject to all of the terms, conditions, and
restrictions applicable to the Options had death not occurred.
Any Option that has not been exercised by the close of business on the last day
provided for under the Plan or in the Option Agreement for exercise thereof (or
under any extension thereof) will expire automatically and will not thereafter
be exercisable.
3.2 Procedure for exercising an Option. A Participant may exercise an Option by
giving written notice to the Committee. Such written notice of exercise must be
in such a form as the Committee may require, must be properly completed, and
must be mailed or delivered to the Committee, or to such other person(s)
designated pursuant to Section 5.1. Options may be exercised, in any
combinations or amounts subject to the restrictions set for in the Plan, except
that the Committee may from time to time require a minimum number of Options to
be exercised at one time, but such minimum number will not be designed to impose
any substantial restriction on a Participant’s ability to exercise Options.
Except as otherwise provided in the Plan or in any Option Agreement, the
“Exercise Date” of an Option will be the first Business Day on which the
Committee is in actual receipt of the written notice of exercise. Upon exercise
of an Option, the Participant must pay the Exercise Price of the Option to the
Company. The consideration to be paid in satisfaction of the Exercise Price will
be cash in the form of currency, check, or other cash equivalent, in each case
acceptable to the Company. The Exercise Price must be paid in full before the
delivery of the Designated Property will be made in accordance with Section 3.4.
3.3 Tax Withholding. Whenever Designated Property is to be delivered upon
exercise of an Option under the Plan, the Company will require as a condition of
such delivery (a) a cash payment by the Participant of an amount sufficient to
satisfy all federal, state, local, foreign or other tax withholding requirements
related thereto, (b) the withholding of such amount from any Designated Property
to be delivered to the Participant, (c) the withholding of such amount from
compensation otherwise due to the Participant, or (d)

4



--------------------------------------------------------------------------------



 



any combination of the foregoing, at the election of the Participant with the
consent of the Company. As soon as practicable following receipt by the Company
of a properly completed notice of exercise of an Option from a Participant, the
Company will notify the Participant of the withholding amount determined by the
Company.
3.4 Delivery of Designated Property. Following the Exercise Date and receipt by
the Company of both the Exercise Price and tax withholding or authorization to
withhold, the Company will use its reasonable best efforts to deliver the
Designated Property to the Participant, or cause such delivery of the Designated
Property to the Participant to occur within ten business days. The Company will
not, however, be required to issue any fractional shares of Designated Property,
and the Committee may provide for the elimination of fractions or for the
settlement thereof in cash. In the event that the listing, registration or
qualification of the Option or the
Designated Property on any securities exchange or under any state or federal
law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the exercise of the Option,
then the Option will not be exercised in whole or in part until such listing,
registration, qualification, consent or approval has been effected or obtained.
3.5 Vesting of Options. Participants shall at all times be 100% vested in
Options granted by the Committee under this Plan unless otherwise provided in
the Option Agreement.
3.6 Inalienability of Options. No Option granted under this Plan may be
transferred, assigned or alienated, except as provided herein, and no Option
shall be subject to execution, attachment or similar process, and any attempt to
transfer, assign, alienate, execute upon attach, or subject to process any
Option will be void.
3.7 Beneficiary. The Committee may permit a Participant to designate a
Beneficiary on a form therefor prescribed by the Committee on which the
Participant may designate a Beneficiary (and change a previous designation) by
filing the prescribed form with the Committee. If so prescribed by the
Committee, such form may allow the designation of multiple Beneficiaries and/or
successor Beneficiary or successor Beneficiaries. The consent of the
Participant’s current Beneficiary is not required for a change of Beneficiary,
and no Beneficiary has any rights under this Plan except as are provided by its
terms. The rights of a Beneficiary who predeceases the Participant immediately
terminate. Unless a Beneficiary has been designated in accordance with this
Section 3.7 and such Beneficiary survives the Participant, the Beneficiary of
any Participant is the estate.
ARTICLE IV
Amendment or Termination of the Plan
4.1 Company’s right to amend or terminate Plan. The Board may, in its sole
discretion, at any time and from time to time, amend, in whole or in part, any
of the provisions of this Plan or may terminate it as a whole or with respect to
any Participant or group of Participants. Any such amendment is binding upon all
Participants and Beneficiaries, the Committee, the Company, the Employer, and
all other affected parties. Any action of the Board amending or terminating the
Plan becomes effective as of the date specified therein. Any action of the Board
amending or terminating the Plan will not affect adversely any Option awarded
prior to such action of the Board, except for amendments that would be
permissible amendments if made by the Committee to an Option Agreement under
Section 4.2(a), Section 4.2(b), or Section 4.2(d). The Board will provide
written notice of any such amendment or termination of the Plan to the
Committee, the Company, the Employer, and any other affected parties, including
Participants and Beneficiaries. as soon as practicable following the adoption of
such amendment or termination.
4.2 Amendment of Options. An Option Agreement may be amended by the Committee at
any time if the Committee determines that an amendment is necessary or advisable
as a result of:
(a) any addition to or change in the Code, a federal or state securities law or
any other law or regulation, which occurs after the Grant Date and by its terms
applies to the Option,

5



--------------------------------------------------------------------------------



 



(b) any substitutions of Designated Property pursuant to Section 2.6,
(c) any Plan amendment or termination pursuant to Section 4.1, provided that the
amendment does not materially affect the terms, conditions and restrictions
applicable to the Option, or
(d) any circumstances not specified in Paragraphs (a), (b), (c), with the
consent of the Participant.
Any such amendment by the Committee is binding upon the affected Participant,
any Beneficiary of the Participant, and all other parties in interest. The
Committee will provide written notice to the affected Participant as soon as
practicable after the Committee action amending the Option Agreement.
ARTICLE V
Administration
5.1 Plan Administration. This Plan shall be administered by the Committee. The
Committee shall periodically make determinations with respect to participation
of Employees in this Plan and, except as otherwise required by law or this Plan,
the Option Agreement terms including vesting schedules, price, restriction or
option period, dividend rights, post-retirement and termination rights, payment
alternatives such as cash or mutual fund units, or other means of payment
consistent with the purpose of this Plan, and such other terms and conditions as
the Committee deems appropriate. Except as otherwise required by this Plan, the
Committee shall have authority to make determinations pursuant to any Plan
provision or Option Agreement which shall be final and binding on all persons.
The Committee may designate persons other than its members to carry out its
responsibilities under such conditions or limitations as it may set, other that
its authority with regard to Options granted to Reporting Persons.
5.2 Powers of the Committee. For purposes of the Plan, the Committee will have,
in addition to any other powers conferred by the Plan, by law or in
Section 5.1, the following powers:
(a) to substitute Designated Property as provided in Section 2.6;
(b) to maintain all records necessary for the administration of the Plan;
(c) to prescribe, amend, and rescind rules for the administration of the Plan to
the extent that they are not inconsistent with the terms thereof;
(d) to appoint such individuals and subcommittees as it deems desirable for the
conduct of its affairs and the administration of the Plan;
(e) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties under the Plan; and
(f) to perform any other acts necessary and proper for the conduct of its
affairs and the administration of the Plan, except those reserved by the Board.
5.3 Determinations by the Committee. The Committee will interpret and construe
the Plan and the Option Agreements, and its interpretations determinations will
be conclusive and binding on all Participants, Beneficiaries and any other
persons claiming an interest under the Plan or any Option Agreement.
5.4 Indemnification. The Company will indemnify and hold harmless each member of
the Committee and any persons acting on behalf of the Committee against any and
all expenses and liabilities arising out of such member’s action or failure to
act in such capacity, excepting only expenses and liabilities arising out of
such member’s own willful misconduct or gross negligence.
(a) Expenses and liabilities against which a member of the Committee or any
persons acting on behalf of the Committee is indemnified hereunder will include,
without limitation, the amount of any settlement or

6



--------------------------------------------------------------------------------



 



judgment, costs, counsel fees and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought against them or the
settlement thereof.
(b) This right of indemnification will be in addition to any other rights to
which any member of the Committee or any persons acting on behalf of the
Committee may be entitled.
(c) The Company may, at its own expense, settle any claim asserted or proceeding
brought against any member of the Committee or any persons acting on behalf of
the Committee when such settlement appears to be in the best interests of the
Company, with such member’s consent which will not be unreasonably withheld.
ARTICLE VI
Miscellaneous Provisions
6.1 No Rights to Designated Property. Neither the Participant, a Beneficiary nor
any assignee will be, or will have any of the rights and privileges of a
shareholder or owner with respect to any Designated Property purchasable or
issuable upon the exercise of an Option, prior to the date of exercise of such
Option.
6.2 Priority to Designated Property. Designated Property shall be the property
of the Company and subject to the claims of the Company’s creditors in the event
of the Company’s bankruptcy or insolvency. No Participant will have any priority
claim to, security interest in, or any other right to Designated Property
superior to the rights of a general creditor of the Company.
6.3 No Right to Continued Employment. Nothing contained in the Plan will be
deemed to give any person the right to be retained in the employ of the Company
or any Related Company, or to interfere with the right of the Company to
discharge any person at any time without regard to the effect that such
discharge will have upon such person’s rights or potential rights, if any, under
the Plan. The provisions of the Plan are in addition to, and not a limitation
on, any rights that a Participant may have against the Company by reason of any
employment or other agreement with the Company.
6.4 Relation to Other Benefits. Any economic or other benefit to the Participant
under the Plan or any Option will not be taken into account in determining any
benefits under any profit-sharing, retirement, or other benefit or compensation
plan or arrangement maintained by the Company or the Employer, and will not
affect the amount of any life insurance coverage available under any life
insurance plan or arrangement covering employees of the Employer, except to the
extent provided under such plan or arrangement.
6.5 Notices. Unless otherwise specified in an Option Agreement, any notice to be
provided under the Plan to the Committee will be mailed (by certified mail,
postage prepaid) or delivered to the Committee in care of the Company at its
executive offices, and any notice to the Participant will be mailed (by
certified mail, postage prepaid) or delivered to the Participant at the current
address shown on the payroll records of the Company. No notice will be binding
on the Committee until received by the Committee, and no notice will be binding
on the Participant until received by the Participant.
IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer and its corporate seal to be hereunto affixed by authority of
its Board of Directors this ___ day of ___, 1999.
BANC ONE CORPORATION
By:_______________________
Senior Vice President and Secretary
[Corporate Seal]

7